DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 10 of U.S. Patent No. 10,952,099 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 5, 7, and 11-14 of the application with claims 1, 2, 4, and 10 of the patent, claims 1, 5, 7, 9, and 11-14 of the application are anticipated by patent claims 1, 2, 4, and 10 in that claims 1, 2, 4, and 10 of the patent contain all the limitations of claims 1, 5, 7, 9, and 11-14 of the application. Claims 1, 5, 7, 9, and 11-14 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damnjanovic et al. (US 2015/0333896 A1) hereinafter Damnjanovic.

Regarding claims 1, 5, 7, 9, and 11-14 – Damnjanovic discloses a first radio station configured to serve at least one first cell in accordance with a first radio access technology; and a second radio station configured to serve at least one second cell in accordance with a second radio access technology, wherein the radio station system is configured to provide, for a radio terminal, the at least one second cell to be used in addition and subordinate to the at least one first cell, the first radio station and the second radio station are configured to use a common PDCP (Packet Data Convergence Protocol) layer on at least one split bearer using the at least one first cell and the at least one second cell, and the using the common PDCP layer includes performing control using a Protocol having a same PDCP function as a PDCP layer used on a Secondary Cell Group (SCG) bearer on the at least one second cell, refer to Figures 4b, 5, and paragraphs [0008], [0017], [0031], [0032], [0041], [0064], [0065], [0072] to [0075].
Regarding claim 2 – Damnjanovic discloses a Data Radio Bearer (DRB) and a Signaling Radio Bearer (SRB) are used as at least one of the at least one split bearer and the SCG bearer, refer to paragraphs [0057], [0059], [0066] to [0068].
Regarding claim 3 – Damnjanovic discloses the common PDCP layer is used on a Master Cell Group (MCG) bearer on the at least one first cell, refer to Figures 2, 5, and paragraphs [0032], [0041], [0044], [0070], [0072].
Regarding claims 4, 6, 8, and 10 – Damnjanovic discloses the first radio access technology is Long Term Evolution (LTE), and the second radio access technology is 5th Generation Radio Access Technology (5G RAT), refer to Figure 3 and paragraphs [0034], [0050].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
11 October 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465